Motion for an enlargement of time granted, insofar as to extend the appellants’ time to serve and file the record on appeal and appellants’ points to and including March 10, 1960, with notice of argument for the April 1960 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before March 25, 1960. The order of this court entered January 25, 1960 is modified accordingly. If the above conditions are not complied with, the respondents may submit for signature an ex parte order dismissing the appeal without further notice to appellants. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.